Motion Granted; Order filed June 20, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00161-CV
                                  ____________

       JJJ WALKER, LLC; DYNAFAB USA, LLC; RENAISSANCE
       PROPERTIES OF TEXAS, LLC; PRIYA PROPERTIES, LLC; BD
      TEXAS, LLC; AND KW HOSPITAL ACQUISITION, LLC, Appellant

                                       V.

        FIRST NATIONAL BANK; MERENSKY REEF HOSPITAL
            COPORATION; LOUISIANA TEXAS HEALTHCARE
         MANAGEMENT, LLC; ERIC YOLLICK; AND THE YOLLICK
                      LAW FIRM, P.C., Appellee


                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-41034

                                    ORDER

      This is an appeal from a judgment signed November 26, 2012. On June 4,
2013, appellants filed a motion to dismiss appellees First National Bank, Merensky
Reef Hospital Corporation, Louisiana Texas Healthcare Management, and Yollick
Law Firm from the appeal. See Tex. R. App. P. 42.1. The motion is GRANTED.
Appellees, First National Bank, Merensky Reef Hospital Corporation, Louisiana
Texas Healthcare Management, and Yollick Law Firm, are ordered DISMISSED
from the appeal.



                                     PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.